DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14JUN2022 has been entered.
 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims have been amended to recited wherein the PTE is simultaneously stored in both the first TLB and the second TLB.  The applicant cites support for this feature via Figure 6 and ¶0076.  The applicant’s ¶0076 is directed to checking two TLB elements to see if a PTE is present and is completely silent as to a PTE being simultaneously stored in a first and second TLB.  The applicant’s Figure 6 and the associated description may be characterized in the same manner: steps S20 and S30 are directed to simultaneously searching two TLBs and are silent with respect to the simultaneous presence of a same PTE.  For at least these reasons, the applicant’s amendment is considered to include new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Patent No. 7,024,536 B2), hereinafter referred to as PARK, in view of Lu (US PGPub No. 2019/0026230 A1), hereinafter referred to as LU.

Consider Claim 1,
PARK teaches a memory management device comprising: 
a first translation lookaside buffer (TLB) implemented as a static random access memory (SRAM) and suitable for storing a page table configured with multiple page table entries (PTEs) for translating, into a physical memory address, a virtual memory address applied by at least one corresponding processor (PARK, e.g., Fig 1:200, banked TLB.); and 
a second TLB suitable for receiving and storing a PTE of a hot page, having a relatively high frequency of use, which is selected among the multiple PTEs stored in the first TLB (PARK, e.g., Fig 1, promotion TLB.), wherein the PTE is simultaneously stored in both the first TLB and second TLB (PARK, e.g., Fig 5(540-545), PTE is added to the second TLB before it is removed from the first.  Thus, there is at least some timeframe in which both the first and second TLB simultaneously stores a PTE.),
wherein, when the virtual memory address is applied by the least one corresponding processor, the first TLB and the second TLB simultaneously search for PTEs corresponding to the applied virtual memory address and translate the virtual memory address into the physical memory address (PARK, e.g., Fig 5:500, input virtual address;Fig 5:520, illustrates simultaneously searching first and second TLB; Fig 5:580, convert to physical address.).
PARK fails to expressly describe wherein the second TLB is implemented as a spin-transfer torque magnetic random access memory (STT-MRAM).  LU discloses systems and methods for improving cache access and is considered analogous prior art.  LU does disclose implementing a second cache element using STT-MRAM (LU, e.g., Fig 1, MRAM supplements SRAM.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of PARK with at least the relied upon elements of LU because STT-MRAM has a smaller per-bit footprint and is non-volatile (LU, e.g., ¶0011).

Consider Claim 2,
The system of PARK and LU, as combined, further teaches wherein the second TLB has a greater storage capacity than the first TLB, so that the second TLB is capable of storing more PTEs than the first TLB (PARK, e.g., Fig 2(200,400); Col 5:14-40, first TLB stores one PA per VA and the second TLB is described to store 4 PAs per VA (i.e., a greater storage capacity); Col 5:60-63, explicitly states that one entry of the second TLB contains equivalent mapping information to at least three entries of the first TLB.  In other words, PARK describes that the second TLB is capable of storing more PTEs than the first TLB [3 > 1].).

Consider Claim 8,
PARK teaches a method of managing a memory address by a memory management device, the method comprising: 
when a virtual memory address is applied by at least one corresponding processor, simultaneously searching, by a first TLB (PARK, e.g., Fig 1:200, banked TLB.) and a second TLB (PARK, e.g., Fig 1, promotion TLB.), a page table, which is configured with multiple page table entries (PTEs) previously stored, for a PTE corresponding to the applied virtual memory address (PARK, e.g., Fig 5:520, search page table structure elements in TLB.), in order to translate the virtual memory address into a physical memory address (PARK, e.g., Fig 5:580, convert to physical address.), the first translation lookaside buffer (TLB) implemented as a static random access memory (PARK, e.g., Fig 2:200, TLB implemented as SRAM.); and 
transmitting a first page among the multiple PTEs stored in the first TLB, which is selected among the multiple PTEs stored in the first TLB (PARK, e.g., Fig 1, promotion TLB.), so that the PTE is stored in the second TLB (PARK, e.g., Fig 5:530-540, transmit entries from a first TLB to a second TLB.), wherein the PTE is simultaneously stored in both the first TLB and second TLB (PARK, e.g., Fig 5(540-545), PTE is added to the second TLB before it is removed from the first.  Thus, there is at least some timeframe in which both the first and second TLB simultaneously stores a PTE.).
PARK fails to describe wherein the second TLB is implemented as a spin-transfer torque magnetic random access memory (STT-MRAM), or transmitting a PTE of a hot page, having a relatively high frequency of use.  LU discloses systems and methods for improving cache access and is considered analogous prior art.  LU does disclose implementing a second cache element using STT-MRAM (LU, e.g., Fig 1, MRAM supplements SRAM.) and transmitting a PTE of a hot page, having a relatively high frequency of use (LU, e.g., Fig 2:216, data from LRU (i.e., previously cached) is moved based on being accessed again (i.e., based on high frequency of use).).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of PARK with at least the relied upon elements of LU because STT-MRAM has a smaller per-bit footprint and is non-volatile (LU, e.g., ¶0011) and migrating data with expected reuse to a faster cache element improves system performance.

Consider Claim 13, 
The system of PARK and LU, as combined, further teaches wherein a PTE in the first TLB is updated earlier than a PTE in the second TLB, regarding a same virtual memory address (PARK, e.g., Fig 5:530;Col 10:28-42, in some contexts a first TLB is updated earlier (e.g., 530:NO) and in others the second TLB is updated earlier (e.g., 530:YES).).

Consider Claim 14, 
The system of PARK and LU, as combined, further teaches wherein the PTE in the second PTE is updated when it is determined that an updated PTE in the first TLB is associated with the hot page, regarding the same virtual memory address (PARK, e.g., Fig 5:530:Yes;Col 5:14-34, The VA range of the promotion TLB covers 4 physical pages.  As such, the PTE in the second TLB is updated because plural physical pages associated with a virtual page of the second TLB are active at the same time (i.e., the page is hot) and the second TLB is updated (Fig 5:540).).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of LU, and further in view of the applicant’s admitted prior art..

Consider Claim 7,
The system of PARK and LU, as combined, teaches the memory management device of claim 1, above, but fails to additionally disclose wherein the memory management device is implemented as a graphics processing unit (GPU) comprising multiple streaming multiprocessors each comprising multiple stream processors, and the first TLB and the second TLB comprises multiple instances respectively, and at least one instance of each of the first TLB and the second TLB is included in each of the multiple streaming multiprocessors.
	The applicant’s admitted prior art does disclose wherein the memory management device is implemented as a graphics processing unit (SPEC:Fig 1:100, GPU) comprising multiple streaming multiprocessors each comprising multiple stream processors, and the first TLB and the second TLB comprises multiple instances respectively (SPEC:Fig 1, shows multiple TLB instances (plural 110 elements).), and at least one instance of each of the first TLB and the second TLB is included in each of the multiple streaming multiprocessors (PARK, e.g., Fig 1:TLB is comprised of first and second elements.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combined system of PARK and LU to function within the teachings of the admitted prior art because parallelizing a plurality of elements improves system performance.

Consider Claim 12,
PARK teaches a system comprising: 
a first translation lookaside buffer (TLB) implemented as a static random access memory (PARK, e.g., Fig 1:200, banked TLB.), and a second TLB (PARK, e.g., Fig 1, promotion TLB.), 
wherein the first TLB stores multiple page table entries (PTEs), and wherein the system further : 
selects a first PTE among the multiple PTEs in the first TLB (PARK, e.g., Fig 5:530, select VPNs in first TLB.); 
stores the selected PTE in the second TLB (PARK, e.g., Fig 5:540, store selected entries in second PTE.), wherein the PTE is simultaneously stored in both the first TLB and second TLB (PARK, e.g., Fig 5(540-545), PTE is added to the second TLB before it is removed from the first.  Thus, there is at least some timeframe in which both the first and second TLB simultaneously stores a PTE.).; 
simultaneously searches the first TLB and the second TLB for a PTE corresponding to a virtual memory address (PARK, e.g., Fig 5:500, input virtual address;Fig 5:520, illustrates simultaneously searching first and second TLB.); and 
translates the virtual memory address into a physical memory address using the PTE found in the search (PARK, e.g., Fig 5:580, convert to physical address.).
PARK fails to describe an implementation within multiple stream processors, wherein the second TLB is implemented as a spin-transfer torque magnetic random access memory (STT-MRAM), or wherein the first PTE is selected based on having a relatively high frequency of access count among the multiple PTEs in the first TLB.  LU discloses systems and methods for improving cache access and is considered analogous prior art.  LU does disclose implementing a second cache element using STT-MRAM (LU, e.g., Fig 1, MRAM supplements SRAM.) and wherein the first PTE is selected based on having a relatively high frequency of access count among the multiple PTEs in the first TLB (LU, e.g., Fig 2:216, data from LRU (i.e., previously cached) is moved based on being accessed again (i.e., based on an access frequency).).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of PARK with at least the relied upon elements of LU because STT-MRAM has a smaller per-bit footprint and is non-volatile (LU, e.g., ¶0011) and migrating data with expected reuse to a faster cache element improves system performance.
Neither PARK or LU discloses an implementation within multiple stream processors.  The applicant’s admitted prior art does disclose using TLB structures within multiple stream processors (SPEC:Fig 1:100, GPU includes plural stream processors (110) each having TLB structures.). It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combined system of PARK and LU to function within the teachings of the admitted prior art because parallelizing a plurality of elements improves system performance.

Response to Arguments
Applicant's arguments filed 14JUN2022 have been fully considered but they are not persuasive. 
The arguments are considered fully addressed in the updated citations and rationale, above, provided in response to applicant’s amendment.

Conclusion








Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137